Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s amendments filed 1/26/22. Claims 1-3, 5-7, 10-14, 23-28, 30-37 and 39-40 are pending with claims 1, 23, 39 and 40 in independent form.

Allowable Subject Matter
Claims 1-3, 5-7, 10-14, 23-28, 30-37 and 39-40 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant’s amendments to the independent claims have overcome the previous prior art rejections. The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, A vehicle diagnostic method comprising: generating a visual code on a kiosk display for scanning by a camera on a handheld communication device; facilitating establishment of an operative connection between the kiosk and the handheld communication device in response to scanning of the visual code by the handheld communication device; receiving, via the handheld communication device, vehicle identifying information retrieved from a vehicle under test; sending a signal to the kiosk or to a remote server via the handheld communication device, the signal including vehicle diagnostic information and an identifier associated with the visual code; analyzing the vehicle diagnostic information to determine a possible vehicle fix associated with the vehicle diagnostic information; and storing the possible vehicle fix on the remote server in a manner which allows for subsequent retrieval of the possible vehicle fix from the remote server in response to receiving the identifier at the remote server. With respect to claim 23 and all its dependencies, A vehicle diagnostic system for use with a handheld communication device, the vehicle diagnostic system comprising: a kiosk having: 3Attorney Docket: EQUUS-483A a housing; a transceiver disposed within the housing and configured to communicate with the handheld communication device; a processor disposed within the housing and capable of generating a signal including an associated visual code; a display associated with the housing and in communication with the processor to receive the signal, the display being configured to depict the visual code thereon in response to receipt of the signal, the visual code being readable by the handheld communication device and being associated with instructions for configuring the handheld communication device to communicate with the transceiver; and a diagnostic tool in communication with the housing and communicable with a vehicle to retrieve data therefrom; and computer executable instructions downloadable onto the handheld communication device for configuring the handheld communication device to: read the visual code depicted on the display; and establish communication between the handheld communication device and the kiosk to facilitate data transfer between the handheld communication device and the kiosk; and display diagnostic information associated with the data retrieved by the diagnostic tool. With respect to claim 39 and all its dependencies, A vehicle diagnostic system for use with a handheld communication device, the vehicle diagnostic system comprising: a kiosk having: a housing; a transceiver disposed within the housing and configured to communicate with the handheld communication device; a processor disposed within the housing and capable of generating a signal including an associated visual code; a display associated with the housing and in communication with the processor to receive the signal, the display being configured to depict the visual code thereon in response to receipt of the signal, the visual code being readable by the handheld communication device and being associated with instructions for configuring the handheld communication device to communicate with the transceiver; and a diagnostic tool in communication with the housing and communicable with a vehicle to retrieve data therefrom; and computer executable instructions downloadable onto the handheld communication device for configuring the handheld communication device to: read the visual code depicted on the display; establish communication between the handheld communication device and the kiosk to facilitate data transfer between the handheld communication device and the kiosk; and display a prompt to a user to enter vehicle identification information into the handheld communication device.  With respect to claim 40 and all its dependencies, A vehicle diagnostic system for use with a handheld communication device, the vehicle diagnostic system comprising: a kiosk having: 6Attorney Docket: EQUUS-483A a housing; a transceiver disposed within the housing and configured to communicate with the handheld communication device; a processor disposed within the housing and capable of generating a signal including an associated visual code; a display associated with the housing and in communication with the processor to receive the signal, the display being configured to depict the visual code thereon in response to receipt of the signal, the visual code being readable by the handheld communication device and being associated with instructions for configuring the handheld communication device to communicate with the transceiver; and a diagnostic tool in communication with the housing and communicable with a vehicle to retrieve data therefrom; and computer executable instructions downloadable onto the handheld communication device for configuring the handheld communication device to: read the visual code depicted on the display; establish communication between the handheld communication device and the kiosk to facilitate data transfer between the handheld communication device and the kiosk; and utilize an onboard camera to optically obtain vehicle identification information from a vehicle. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.7
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH